Exhibit 99.1 JOINT FILING AGREEMENT Pursuant to Rule 13d-1(k)(1) under the Securities Exchange Act of 1934, the undersigned hereby agree that only one statement containing the information required on Schedule 13D need be filed with respect to ownership by each of the undersigned of shares of common stock of Northern Technologies International Corporation. This Agreement may be executed in any number of counterparts, each of which shall be deemed an original. Dated:December 2, 2011. INTER ALIA HOLDING COMPANY By: Juliane I. Lynch Its:President Juliane I. Lynch G. Patrick Lynch
